Citation Nr: 1328519	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  08-24 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for pes planus. 

2.  Entitlement to an effective date earlier than September 
11, 2006, for the award of a 30 percent rating for right 
foot disorder, including residuals of osteotomies of the 
fourth and fifth metatarsals.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel



INTRODUCTION

The Veteran served on active duty from November 1969 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts. 

In September 2010, the Veteran testified before the 
undersigned Veterans Law Judge (VLJ) at a Travel Board 
hearing.  A copy of the hearing transcript is of record.

In February 2011, the Board determined that the criteria for 
a 30 percent rating had been met for right foot disorder, 
including residuals of osteotomies of the fourth and fifth 
metatarsals.  The Board also remanded the issue of 
entitlement to service connection for pes planus for further 
development.  

In a March 2011 rating decision, the Appeals Management 
Center (AMC) implemented the 30 percent rating for right 
foot disorder, including residuals of osteotomies of the 
fourth and fifth metatarsals, effective September 11, 2006.  

The claims file reflects that the Veteran was previously 
represented by the Disabled American Veterans (DAV) (as 
reflected on a September 1996 VA Form 21-22, Appointment of 
Veterans Service Organization as Claimant's Representative).  
In a statement received in January 2013, the Veteran 
requested that this representation be revoked.  Thereafter 
in June 2013, DAV revoked its power of attorney to continue 
providing representation of the Veteran.  See 38 C.F.R. 
§ 14.631(f)(1) (2012).  The Veteran has not selected a new 
representative and therefore the Board concludes that he 
wishes to proceed pro se in this appeal. 

In April 2011, the Veteran filed a notice of disagreement 
with respect to the effective assigned for his service-
connected right foot disorder.  As explained below, the 
issuance of a statement of the case (SOC) is required.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The AMC issued a supplemental statement of the case (SSOC) 
on June 29, 2012, concerning the claim of entitlement to 
service connection for pes planus.  However, on July 10, 
2012, this SSOC was returned by the U.S. Postal Service as 
undeliverable.   The return sticker indicates that the 
forward time had expired and to return to sender.  

Unfortunately, it appears that this SSOC was not sent to the 
Veteran's last known address of record.  Review of the 
record shows that on June 29, 2012, VA's Veterans Appeals 
Control and Locator System (VACOLS) was updated to show a 
new address; however, the AMC addressed the June 2012 SSOC 
to the Veteran's prior address of record.  The forwarding 
address on the sticker is the same address as was shown in 
VACOLS on June 29, 2012.  Notably, there is no indication 
that the AMC made an attempt to re-send the SSOC. 
Consequently, it appears that the Veteran has not received 
notice of the final adjudication of his claim by the AMC.   
In addition, in September 2012 the Veteran submitted an 
additional statement, as well as a statement provided by his 
private physician.  He has not waived RO consideration of 
this evidence.  A remand is therefore necessary.

Additionally, as noted, the Veteran disagreed in April 2011 
with the effective date assigned for the award of the 30 
percent rating for right foot disorder, including residuals 
of osteotomies of the fourth and fifth metatarsals.  A SOC 
is required when a claimant protests a determination.  38 
C.F.R. § 19.26 (2012).  To date, no SOC has been furnished 
regarding the above claim.  Therefore, the Board must remand 
the earlier effective date claim for the issuance of an SOC.  
See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  Issue a supplemental statement of 
the case (SSOC) on the claim of 
entitlement to service connection for 
pes planus.  The SSOC must be sent to 
the Veteran at his latest address of 
record.  After giving him time to submit 
additional evidence and/or argument in 
response to this SSOC, return the file 
to the Board for further appellate 
consideration of the pes planus claim. 

2.  Issue a statement of the case (SOC) 
in accordance with 38 C.F.R. § 19.29 
(2012) regarding the claim of 
entitlement to an effective date earlier 
than September 11, 2006, for the award 
of a 30 percent rating for right foot 
disorder, including residuals of 
osteotomies of the fourth and fifth 
metatarsals.  If, and only if, the 
Veteran files a timely substantive 
appeal should the issue be returned to 
the Board.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).

